            Case 2:19-cv-02900-JS Document 31 Filed 09/30/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 TALLI J. MCFADDEN                               :          CIVIL ACTION
                                                 :
    v.                                           :          No. 19-2900
                                                 :
 UNITED STATES OF AMERICA, et al.                :

                                            ORDER

         AND NOW, this 30th day of September, 2020, upon consideration of pro se Plaintiff Talli

J. McFadden’s Motion for Preliminary Injunction, and Defendants United States of America, A.

Ellis, K. Lindley, and K. Zellars’s opposition, and for the reasons stated in the accompanying

Memorandum, it is ORDERED the Motion (Document 17) is DENIED.



                                                 BY THE COURT:



                                                 /s/ Juan R. Sánchez
                                                 Juan R. Sánchez, C.J.
